DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The specification (e.g., see “… portion 19c of the radiation beam 19b that intersects the plate 24 may be detected by measuring the charge current created when ionizing radiation deposits energy in the air gap, resulting in positive and negative ions which drift across the air gap and function as charge carriers to complete the electric circuit … collected charge is proportional to the total amount of absorbed ” in paragraph 68) serves as a glossary (MPEP § 2111.01) for the claim term “functioning as charge carriers”.
The specification (e.g., see “… suitable electrometer may be included in the circuit to measure the current or accumulated charge … electrical components for generating the polarizing voltage and for the measuring current integration that may be used in the embodiments shown in FIGS. 5, 6A and 6B are a duplication of what is shown in FIG. 3 resulting in the use of 4 meters in total to collect the generated ion signals …” in paragraph 68 and 84) serves as a glossary (MPEP § 2111.01) and indicates that the claim term “electrometer” should be given its ordinary and customary meaning1 of “an active circuit arrangement for measuring differences of potential without drawing appreciable current”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
While the specification discloses ~0.5 kV was applied (and up to ~1 kV bias can be applied) during operation to an exemplary ~0.5 cm gap structure (e.g., see “… air gap between the collector and polarizing electrode plates was nominally about 0.5 cm … bias voltage of 500 Volts was applied between the collector electrode plate and the polarizing electrode plate (other amounts of voltage may be used in other cases up to about 1,000 Volts) …” in paragraph 93), there does not appear to be any disclosure that ion creation remains in an ion saturation operational region without entering a proportional operational region, and further at least one structure or method for achieving an ion saturation operational region without entering a proportional operational region also does not appear to be disclosed by the specification as filed.  Therefore, there does not appear to be a written description of the new claim limitation “wherein the maintaining operation of the sensor in a regime where ion creation remains in an ion saturation operational region without entering a proportional operational region” as recited in dependent claims 27 and 28 in the application as filed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, 10, 12, 13, 15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anger et al. (US 4,395,636) in view of Simpson, Jr. (Air Proportional Counters, The Review of Scientific Instruments, Vol. 19, no. 11 (November 1948), pp. 733-743).
	In regard to claim 1, Anger et al. disclose a sensor for measuring a radiation dose, wherein the sensor comprises:
e.g., see beam intersecting plate 219 in 
    PNG
    media_image1.png
    649
    627
    media_image1.png
    Greyscale
);
(b) an attachment that is configured for mounting the sensor relative to a radiation source such that an ionizing radiation beam generated by the radiation source intersects the first polarizing plate electrode (e.g., “… apparatus for imaging incident photons, ions, electrons or nuclear particles either as individual quanta or as a beam …” in the last column 2 paragraph or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the apparatus is mounted via an attachment to a radiation source in order to prevent relative movement artifacts while the beam from the source is being imaged);
(c) a collector plate electrode spaced apart from the first polarizing plate electrode defining a gap therebetween, the collector plate electrode having a first surface directed towards the first polarizing plate electrode (e.g., see gap between 219 and “… anode 213 …” in Fig. 5B and the second column 8 paragraph), the first surface comprising a first interleaved collection region and a second interleaved collection region that are electrically isolated from one another (e.g., see “… wedges in the A1 set, for example, A11 and A12 are separated from each other so that the wedges in the B1 ” in 
    PNG
    media_image2.png
    1050
    736
    media_image2.png
    Greyscale
 and the second column 10 paragraph);
(d) a first conductor in the first interleaved collection region, the first conductor increasing in size in a first direction along the first surface of the collector plate electrode to define a first ion chamber that is bounded between the first interleaved collection region and the first polarizing plate electrode with first sampling volumes that vary across the first interleaved collection region in the first direction (e.g., see first conductor A11 increasing in size in a first direction along the first surface in Fig. 7);
(e) a second conductor in the second interleaved collection region, the second conductor increasing in size in a second direction opposite to the first direction along the first surface of the collector plate electrode to define a second ion chamber that is bounded between the second interleaved collection region and the first polarizing plate electrode with second sampling volumes that vary across the second interleaved collection region in the second direction (e.g., see second 
(f) an ionizable gas located within the first ion chamber and the second ion chamber (e.g., “… charge multiplying device may be a gas proportional detector utilizing a confined volume of highly purified gas such as methane, xenon or argon …” in the third column 8 paragraph),
wherein the collector plate electrode is operable to detect liberated charges by current integration measured using at least one electrometer (e.g., “… low noise charge sensitive amplifiers 210, 213, and 216 integrate the charge collected on associated sets of anode regions and produce a shaped and amplified output pulse …” in the last column 12 paragraph), the liberated charges being generated within the first ion chamber and the second ion chamber to provide a first virtual spatial gradient when the sensor is subjected to the ionizing radiation beam due to the first interleaved collection region generating first liberated charge signals resulting from the ionizing radiation beam depositing energy in the first ion chamber and creating first positive and negative ions which drift across the gap in the first ion chamber and the second interleaved collection region generating second liberated charge signals resulting from the ionizing radiation beam depositing energy in the second ion chamber and creating second positive and negative ions which drift across the gap in the second ion chamber, the first positive and negative ions and the second positive and negative ions functioning as charge carriers (e.g., “… charge multiplier device 211B is the type which produces a multiplied charge image which expands in its footprint size as it traverses the charge multipying device. If the expanded footprint size of the charge cloud is of sufficient area with respect to the size of the repeating pattern of charge collecting regions on anode ” in the second column 8 paragraph).
While Anger et al. also disclose (last column 3 paragraph and third column 8 paragraph) that “… improved position sensitive anodes of this invention may be applied in any radiation imaging apparatus to detect the centroid of a cloud of charged particles incident thereon … may be a gas proportional detector …”, the sensor of Anger et al. lacks an explicit description that the gas proportional detector comprises the ionizable gas located within the first ion chamber and the second ion chamber, wherein the first ion chamber and the second ion chamber are at ambient pressure or at a pressure greater than ambient pressure.  However, gas proportional detectors are well known in the art (e.g., see “… proportional counters using air at atmospheric pressure for the ionizing gas. These counters were operated with air having normal, daily variations of atmospheric pressure, relative humidity, and temperature … air proportional counters have been used for many years,2 … 2 G. Brubaker and E. Pollard, Rev. Sci. Inst. 8, 255 (1937), and earlier references therein. … WINDOWS FOR ATMOSPHERIC PRESSURE AIR COUNTERS …” on pp. 733 and 740 of Simpson, Jr.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional gas (e.g., “air at atmospheric pressure for the ionizing gas. These counters were operated with air having normal, daily variations of atmospheric pressure”) for the unspecified gas of Anger et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to e.g., an ionizable gas at ambient pressure having normal daily variations) as the unspecified gas of Anger et al.
	In regard to claim 2 which is dependent on claim 1, Anger et al. also disclose that the sampling volumes of the first ion chamber and the sampling volumes of the second ion chamber monotonically increase in opposed directions to provide first and second ion signals during use that are complementary to one another and wherein a detection signal for the sensor is based on one of the first and second ion signals or a summation of the first and second ion signals (e.g., “… It is this property which makes the anode centroid-sensitive, because arriving charge is divided between the two strip electrodes with partition coefficients that are linearly dependent upon X and arriving charge is divided between the two wedge electrodes with coefficients that are linearly dependent upon Y. For the partition coefficients to be linear in terms of the respective charge magnitudes collected by the wedge and strip electrodes, the footprint of charge arriving at the anode must be substantially larger than the width of one wedge and strip quartet. Accordingly, as such a cloud of electrons strikes the anode, each wedge and strip electrode collects the charge which falls upon it and that charge is coupled to the corresponding output signal pad associated with that set of anode regions. The output signal pads A7, B7, C5, and D5 thus contain collected charge information which indicates the coordinate position of the centroid of the charge cloud in a rectangular coordinate system. The coordinate position of the centroid is given by the equations X=C/(C+D), Y =A/(A+B) for X and Y coordinates varying between 0 and 1 …” in the last two column 9 paragraphs).
	In regard to claim 10 which is dependent on claim 1, Anger et al. also disclose that the conductors of the first interleaved collection region and the second interleaved collection region form an interdigitated shape where the conductors form pairs of interleaved rectangular tines with each pair of interleaved rectangular tines collectively e.g., see “… the C strips have widths which increase linearly from left to right across the width of the anode 13-1 whereas the D strips have widths which decrease linearly from left to right across the anode 13-1 …” in 
    PNG
    media_image3.png
    1009
    766
    media_image3.png
    Greyscale
 and the third column 9 paragraph).
	In regard to claim 12 which is dependent on claim 1, Anger et al. also disclose that the conductors of the first interleaved collection region and the second interleaved collection region form an interdigitated shape where the conductors form pairs of interleaved triangles in a sawtooth configuration with each pair of interleaved triangles collectively having a width that is substantially constant along the collector plate electrode (e.g., see “… wedges in the A1 set, for example, A11 and A12 are separated from each other so that the wedges in the B1 set, for example B11 and B12 may be interleaved between the regions of the A1 set …” in Fig. 7 and the second column 10 paragraph).
13 which is dependent on claim 1, Anger et al. also disclose that the plates are arranged in a parallel configuration (e.g., see Fig. 5B).
	In regard to claim 15 which is dependent on claim 1, while Anger et al. also disclose (last column 3 paragraph and third column 8 paragraph) that “… improved position sensitive anodes of this invention may be applied in any radiation imaging apparatus to detect the centroid of a cloud of charged particles incident thereon … may be a gas proportional detector …”, the sensor of Anger et al. lacks an explicit description that the gas proportional detector comprises air.  However, gas proportional detectors are well known in the art (e.g., see “… air proportional counters have been used for many years,2 … 2 G. Brubaker and E. Pollard, Rev. Sci. Inst. 8, 255 (1937), and earlier references therein. … WINDOWS FOR ATMOSPHERIC PRESSURE AIR COUNTERS …” on pp. 733 and 740 of Simpson, Jr.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional gas (e.g., atmospheric pressure air) for the unspecified gas of Anger et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional gas (e.g., comprising air) as the unspecified gas of Anger et al.
21, Anger et al. disclose a sensor for measuring a radiation dose from an ionizing radiation beam that is generated by a radiation source and is incident upon the sensor during use, wherein the sensor comprises:
(a) a polarizing plate electrode (e.g., see beam intersecting plate 219 in Fig. 5B);
(b) an attachment that is configured for mounting the sensor relative to the radiation source such that the ionizing radiation beam generated by the radiation source intersects the polarizing plate electrode (e.g., “… apparatus for imaging incident photons, ions, electrons or nuclear particles either as individual quanta or as a beam …” in the last column 2 paragraph or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the apparatus is mounted via an attachment to a radiation source in order to prevent relative movement artifacts while the beam from the source is being imaged);
(c) a collector plate electrode spaced apart from the polarizing plate electrode defining a gap therebetween, and the collector plate electrode having a first surface directed towards the polarizing plate electrode (e.g., see gap between 219 and “… anode 213 …” in Fig. 5B and the second column 8 paragraph), the first surface comprising a first collection region and a second collection region that are conductive, are electrically isolated from one another, and have a shape with a dimension that changes inversely with respect to one another across a portion of the collector plate electrode (e.g., see “… wedges in the A1 set, for example, A11 and A12 are separated from each other so that the wedges in the B1 set, for example B11 and B12 may be ” in Fig. 7 and the second column 10 paragraph);
(d) a first ion chamber that is bounded between the first collection region and the polarizing plate electrode with a first sampling volume that is linearly varied across the portion of the collector plate electrode (e.g., see first sampling volume defined by A11 linearly varied across the portion of the collector plate electrode in Fig. 7);
(e) a second ion chamber that is bounded between the second collection region and the polarizing plate electrode with a second sampling volume that is inversely linearly varied across the portion of the collector plate electrode relative to the first sampling volume (e.g., see second sampling volume defined by B11 inversely linearly varied across the portion of the collector plate electrode relative to the first sampling volume in Fig. 7); and
(f) an ionizable gas located within the first ion chamber and the second ion chamber (e.g., “… charge multiplying device may be a gas proportional detector utilizing a confined volume of highly purified gas such as methane, xenon or argon …” in the third column 8 paragraph),
wherein the collector plate electrode is operable to detect liberated charges by current integration measured using at least one electrometer (e.g., “… low noise charge sensitive amplifiers 210, 213, and 216 integrate the charge collected on associated sets of anode regions and produce a shaped and amplified output pulse …” in the last column 12 paragraph), the liberated charges being generated within the first ion chamber and the second ion chamber when the sensor is subjected to an ionizing radiation beam due to the first collection region generating first liberated charge signals resulting from the ionizing radiation beam depositing energy in the first ion e.g., “… charge multiplier device 211B is the type which produces a multiplied charge image which expands in its footprint size as it traverses the charge multipying device. If the expanded footprint size of the charge cloud is of sufficient area with respect to the size of the repeating pattern of charge collecting regions on anode 213, the anode may be positioned very close to the exit surface of the charge multiplier device …” in the second column 8 paragraph).
While Anger et al. also disclose (last column 3 paragraph and third column 8 paragraph) that “… improved position sensitive anodes of this invention may be applied in any radiation imaging apparatus to detect the centroid of a cloud of charged particles incident thereon … may be a gas proportional detector …”, the sensor of Anger et al. lacks an explicit description that the gas proportional detector comprises the ionizable gas located within the first ion chamber and the second ion chamber, wherein the first ion chamber and the second ion chamber are at ambient pressure or at a pressure greater than ambient pressure.  However, gas proportional detectors are well known in the art (e.g., see “… proportional counters using air at atmospheric pressure for the ionizing gas. These counters were operated with air having normal, daily variations of atmospheric pressure, relative humidity, and temperature … air proportional counters have been used for many years,2 … 2 G. Brubaker and E. Pollard, Rev. Sci. Inst. 8, 255 (1937), and earlier references therein. … WINDOWS FOR ATMOSPHERIC PRESSURE AIR COUNTERS …” on pp. 733 when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional gas (e.g., “air at atmospheric pressure for the ionizing gas”) for the unspecified gas of Anger et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional gas (e.g., an ionizable gas at ambient pressure) as the unspecified gas of Anger et al.
	In regard to claim 22 which is dependent on claim 21, Anger et al. also disclose that widths of the first and second conductors vary inversely with respect to one another across the portion of the collector plate electrode (e.g., see “… wedges in the A1 set, for example, A11 and A12 are separated from each other so that the wedges in the B1 set, for example B11 and B12 may be interleaved between the regions of the A1 set …” in Fig. 7 and the second column 10 paragraph).
Claim(s) 4-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anger et al. in view of Simpson, Jr. as applied to claim(s) 1 above, and further in view of Barthelmes (US 4,803,368).
	In regard to claim 4 which is dependent on claim 1, the sensor of Anger et al. lacks an explicit description that the sensor comprises a second polarizing plate electrode and the collector plate electrode is disposed between the first and second … a transmission ion chamber assembly which is simple and inexpensive to produce … a transmission ion chamber assembly for detecting the lateral displacement of an incident beam of ionizing radiation includes two chambers through which the beam passes, one after the other … the current signal is basically a function of the distance between the electrodes and in practice, varies roughly linearly with it. Consequently, if, as here, the electrode distance varies along a certain axis, the signal amplitude reflects the beam position along this axis … All parts of the chamber assembly according to the present invention can be easily built and assembled. In the simplest case, the two chambers contain electrode plates, i.e. substrates coated with conductive layers, and share one electrode plate …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to sandwich the collector plate electrode of Anger et al. between the first polarizing plate and a second polarizing plate, in order to measure incident beam parameters using two sequential sensors.
	In regard to claim 5 which is dependent on claim 4, the sensor of Anger et al. lacks an explicit description that the collector plate electrode has a second surface opposite the first surface, the second surface comprising a third interleaved collection region and a fourth interleaved collection region that are electrically isolated from one another and wherein the sensor further comprises:  a third conductor in the third interleaved collection region, the third conductor increasing in size in a third direction along the second surface of the collector plate electrode to define a third ion chamber that is bound between the third interleaved collection region and the second polarizing plate electrode with a third sampling volume that vary across the third interleaved … a transmission ion chamber assembly which is simple and inexpensive to produce … a transmission ion chamber assembly for detecting the lateral displacement of an incident beam of ionizing radiation includes two chambers through which the beam passes, one after ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the collector plate electrode of Anger et al. with third and fourth interleaved collection regions that are electrically isolated from one another and each comprise a conductor that increases in size in opposite directions across a portion of a second surface of the collector plate to define a third and fourth ion chamber within the gas proportional detector of Anger et al., in order to measure incident beam parameters by further encoding the measurement currents along another axis.
	In regard to claim 6 which is dependent on claim 1, the sensor of Anger et al. lacks an explicit description that the first polarizing plate electrode has a second surface opposite the first surface of the collector plate electrode, the second surface comprising a third interleaved collection region and a fourth interleaved collection region that are electrically isolated from one another and wherein the sensor further comprises:  a third conductor in the third interleaved collection region, the third conductor increasing in size in a third direction along the second surface of the first polarizing plate electrode to define a third ion chamber that is bound between the third interleaved collection region and the collector plate electrode with third sampling volumes that vary across the third interleaved collection region in the third direction; a fourth conductor in the fourth … a transmission ion chamber assembly which is simple and inexpensive to produce … a transmission ion chamber assembly for detecting the lateral displacement of an incident beam of ionizing radiation includes two chambers through which the beam passes, one after the other … the current signal is basically a function of the ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first polarizing plate electrode of Anger et al. with third and fourth interleaved collection regions that are electrically isolated from one another and each comprise a conductor that increases in size in opposite directions across a portion of the second surface of the first polarizing plate electrode to define a third and fourth ion chamber within the gas proportional detector of Anger et al., in order to measure incident beam parameters by further encoding the measurement currents along another axis.
	In regard to claim 7 which is dependent on claim 5, the sensor of Anger et al. lacks an explicit description that the first direction and the third direction are orthogonal to each other.  However, Barthelmes teaches (eighth column 1 paragraph, first, second, and fifth column 2 paragraphs) “… a transmission ion chamber assembly which is simple and inexpensive to produce … a transmission ion chamber assembly for detecting the lateral displacement of an incident beam of ionizing radiation includes two chambers through which the beam passes, one after the other … the current signal is basically a function of the distance between the electrodes and in practice, varies roughly linearly with it. Consequently, if, as here, the electrode distance varies along a certain axis, the signal amplitude reflects the beam position along this axis … All parts of the chamber assembly according to the present invention can be easily built and assembled. In the simplest case, the two chambers contain electrode plates, i.e. substrates coated with conductive layers, and share one electrode ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the collector plate electrode of Anger et al. with third and fourth interleaved collection regions that are electrically isolated from one another and each comprise a conductor that increases in size in opposite directions across a portion of a second surface of the collector plate, in order to measure incident beam parameters by further encoding the measurement currents along an orthogonal axis.
	In regard to claim 8 which is dependent on claim 5, the sensor of Anger et al. lacks an explicit description that the conductors of the first interleaved collection region and the second interleaved collection region have a first shape and the conductors of the third interleaved collection region and fourth interleaved collection region have a second shape similar to the first shape, and are rotated with respect to the conductors of the first interleaved collection region and the second interleaved collection region to provide an orthogonal relationship therebetween.  However, Barthelmes teaches (eighth column 1 paragraph, first, second, and fifth column 2 paragraphs) “… a transmission ion chamber assembly which is simple and inexpensive to produce … a transmission ion chamber assembly for detecting the lateral displacement of an incident beam of ionizing radiation includes two chambers through which the beam passes, one after the other … the current signal is basically a function of the distance between the electrodes and in practice, varies roughly linearly with it. Consequently, if, as here, the electrode distance varies along a certain axis, the signal amplitude reflects the beam position along this axis … All parts of the chamber assembly according to the present invention can be easily built and assembled. In the simplest case, the two chambers contain electrode plates, i.e. substrates coated with conductive layers, and share one electrode plate …”.  Therefore it would have been obvious to  et al. with third and fourth interleaved collection regions that are electrically isolated from one another and each comprise a similar shaped conductor that increases in size in opposite directions across a portion of a second surface of the collector plate, in order to measure incident beam parameters by further encoding the measurement currents along an orthogonal axis.
	In regard to claim 9 which is dependent on claim 5, the sensor of Anger et al. lacks an explicit description that the conductors of the first interleaved collection region and second interleaved collection region have a first shape and the conductors of the third interleaved collection region and the fourth interleaved collection region have a second shape that is different than the first shape.  However, Barthelmes teaches (eighth column 1 paragraph, first, second, and fifth column 2 paragraphs) “… a transmission ion chamber assembly which is simple and inexpensive to produce … a transmission ion chamber assembly for detecting the lateral displacement of an incident beam of ionizing radiation includes two chambers through which the beam passes, one after the other … the current signal is basically a function of the distance between the electrodes and in practice, varies roughly linearly with it. Consequently, if, as here, the electrode distance varies along a certain axis, the signal amplitude reflects the beam position along this axis … All parts of the chamber assembly according to the present invention can be easily built and assembled. In the simplest case, the two chambers contain electrode plates, i.e. substrates coated with conductive layers, and share one electrode plate …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the collector plate electrode of Anger et al. with third and fourth interleaved collection regions that are electrically isolated from one another and 
	In regard to claim 14 which is dependent on claim 1, the sensor of Anger et al. lacks an explicit description that the plates are arranged at an angle to one another to provide a physical spatial gradient in addition to the virtual spatial gradient for the ion chambers.  However, Barthelmes teaches (eighth column 1 paragraph, first, second, and fifth column 2 paragraphs) “… a transmission ion chamber assembly which is simple and inexpensive to produce … a transmission ion chamber assembly for detecting the lateral displacement of an incident beam of ionizing radiation includes two chambers through which the beam passes, one after the other … the current signal is basically a function of the distance between the electrodes and in practice, varies roughly linearly with it. Consequently, if, as here, the electrode distance varies along a certain axis, the signal amplitude reflects the beam position along this axis … All parts of the chamber assembly according to the present invention can be easily built and assembled. In the simplest case, the two chambers contain electrode plates, i.e. substrates coated with conductive layers, and share one electrode plate …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to angle the plates of Anger et al., in order to measure incident beam parameters by further encoding the measurement currents with the distance between the plates along another axis.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anger et al. in view of Simpson, Jr. as applied to claim(s) 1 above, and further in view of Webster et al. (US 2011/0315889).
In regard to claim 17 which is dependent on claim 1, while Anger et al. also disclose (last column 3 paragraph and third column 8 paragraph) that “… improved position sensitive anodes of this invention may be applied in any radiation imaging apparatus to detect the centroid of a cloud of charged particles incident thereon … may be a gas proportional detector …”, the sensor of Anger et al. lacks an explicit description that the gas proportional detector comprises at least one of a temperature sensor to obtain temperature measurements for use in performing temperature compensation on the radiation dose measurement and a pressure sensor to obtain pressure measurements that can be used to perform pressure compensation on the radiation dose measurement.  However, gas proportional detectors are well known in the art (e.g., see “… temperature-compensation technique, as described above, may be managed under software control. The software controller follows an algorithm to monitor the temperature, determine the desired bias voltage to apply and adjust the high-voltage supply accordingly. The effect of the bias voltage adjustment is to maintain the gas multiplication at a desired level for proportional detection, so that the controller 64 is able to receive a pulse from the amplifier 66 representative of a beta particle detection …” in paragraph 75 of Webster et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a temperature sensor in the sensor of Anger et al., in order to obtain temperature measurements that can be used to perform temperature compensation so as to achieve a radiation dose measurement representative of a particle detection.
Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anger et al. in view of Simpson, Jr. and Kershner et al. (US 4,859,854).
25, the cited prior art is applied as in claim 1 above.  While Anger et al. also disclose (last column 3 paragraph and third column 8 paragraph) that “… improved position sensitive anodes of this invention may be applied in any radiation imaging apparatus to detect the centroid of a cloud of charged particles incident thereon … may be a gas proportional detector …”, the method of Anger et al. lacks an explicit description of operating the sensor with a bias voltage per distance of 1 kV to 2 kV per cm applied between the first polarizing plate electrode and the collector plate electrode of the gas proportional detector.  However, gas proportional detectors are well known in the art (e.g., see “… If the field gradient is between 100 and 1000 V/cm, the chamber is said to be operating in the gas proportional region where a controlled “gain” in charge carriers is produced through collision ionization processes …” in the first column 2 paragraph of Kershner et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional gas proportional field gradient (e.g., “1000 V/cm”) for the unspecified gas proportional field gradient of Anger et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional gas proportional field gradient (e.g., a bias voltage per distance of 1 kV per cm applied between the first polarizing plate electrode and the collector plate electrode  et al.
	In regard to claim 26, the cited prior art is applied as in claim 21 above.  While Anger et al. also disclose (last column 3 paragraph and third column 8 paragraph) that “… improved position sensitive anodes of this invention may be applied in any radiation imaging apparatus to detect the centroid of a cloud of charged particles incident thereon … may be a gas proportional detector …”, the method of Anger et al. lacks an explicit description of operating the sensor with a bias voltage per distance of 1 kV to 2 kV per cm applied between the first polarizing plate electrode and the collector plate electrode of the gas proportional detector.  However, gas proportional detectors are well known in the art (e.g., see “… If the field gradient is between 100 and 1000 V/cm, the chamber is said to be operating in the gas proportional region where a controlled “gain” in charge carriers is produced through collision ionization processes …” in the first column 2 paragraph of Kershner et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional gas proportional field gradient (e.g., “1000 V/cm”) for the unspecified gas proportional field gradient of Anger et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional gas proportional field gradient (e.g., a bias voltage per distance of 1 kV per  et al.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 15 January 2021 have been fully considered but they are not persuasive.
Applicant argues that a person of skill in the art would understand that the use of the term “ion chamber” in the claims as well as the operational parameters for the sensor that are described in the Detailed Description of the Embodiments (e.g., at paragraph 68) in light of the teachings of Knoll (Radiation Detection and Measurement, 2nd Ed (New York: John Wiley and Sons, 1989), pp.182-195) implies that the claimed sensor is operating in the ionization region and not the charge multiplication region.  Examiner respectfully disagrees.  Proportional is defined2 as “having the same or a constant ratio”.  The specification discloses that the collected charge is proportional to the total amount of absorbed radiation dose in the ionizing medium (e.g., see “… portion 19c of the radiation beam 19b that intersects the plate 24 may be detected by measuring the charge current created when ionizing radiation deposits energy in the air gap, resulting in positive and negative ions which drift across the air gap and function as charge carriers to complete the electric circuit … collected charge is proportional to the total amount of absorbed radiation dose in the ionizing medium …” in paragraph 68).  Further the prior art of record (last column 1 paragraph of Kershner et al.) teaches that … If the field gradient is between 100 and 1000 V/cm, the chamber is said to be operating in the gas proportional region where a controlled "gain" in charge carriers is produced through collision ionization processes …”.  The specification also discloses (paragraph 93) that “… air gap between the collector and polarizing electrode plates was nominally about 0.5 cm … bias voltage of 500 Volts was applied between the collector electrode plate and the polarizing electrode plate (other amounts of voltage may be used in other cases up to about 1,000 Volts) …” (and claims 25 and 26 recite “1 kV to 2 kV”).  Therefore, a person of skill in the art would understand that operating at ~1 kV per cm results in the collected charge being proportional to the total amount of absorbed radiation dose in the ionizing medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Webster’s New World College Dictionary, 4th Edition. Copyright © 2010 by Houghton Mifflin Harcourt. All rights reserved. www.collinsdictionary.com/dictionary/english/electrometer [2020]
        2 www.merriam-webster.com/dictionary/proportional [2021]